Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  

Consider claim 15, the claim is directed toward functional descriptive material recorded on computer readable medium. The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se. As the broadest reasonable interpretation of claim 15 covers a signal per se, the claim must be rejected under 35 U.S.C. §101 as covering non-statutory subject matter. 
However, the Examiner respectfully submits a claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation “non-transitory” to the claim.  Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se.  For additional information, please see the Patents’ Official Gazette notice published February 23, 2010 (1351 OG 212).   
As to claims 16-20, they do not cure the deficiencies of the claim on which they depend. Therefore, they are rejected based on the same rationale.　

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

s 1-6, 8-13 and 15-20 rejected under 35 U.S.C. 103 as being unpatentable over US 20180063066 A1 to Kumar et al., hereinafter ‘Kumar’ in view of US 20170025153 A1 to Svendsen et al., hereinafter ‘Svendsen’.

Regarding claims 1-6, the method of claims 1-6 is rejected along the same rationale as the system of claims 8-13, respectively.

Regarding claim 8, Kumar discloses a system comprising: 
one or more processors; and one or more computer-readable media storing instructions that, when executed by the one or more processors (para [0017] and fig. 1: online system 140; also see claim 11: non-transitory computer readable storage medium comprising instructions executable by a processor), configure the system to perform operations comprising: 
receiving, by a social networking system from a first user account, a first user input to create a video content item, the video content item comprising at least a first video clip (para [0018]: online system 140 is a social networking system; para [0022], fig. 1 and 2: interactions with online system 140 include providing or modifying content items, content includes video; also para [0050]: content provider account).
Kumar further discloses receiving a second user input from the first user account to modify a content item (para [0022]: examples of interactions include providing or modifying content items; also para [0062]-[0063]: repeatedly modifying content items by one or more users).
Kumar does not explicitly disclose that the content modifying/editing includes: add a visual customization to the video content item.

Kumar further discloses receiving a third user input from the first user account to alter the video content item (para [0022]: examples of interactions include providing or modifying content items; also para [0062]-[0063]: repeatedly modifying content items by one or more users).
Kumar does not explicitly disclose that altering the video content includes: at least one of: altering a length of the first video clip, or adding a second video clip before or after the first video clip, and altering the video content item based at least in part on the third user input and without removing the visual customization.
However, Svendsen discloses wherein altering the video content includes: at least one of: altering a length of the first video clip, or adding a second video clip before or after the first video clip (para [0183]-[0184] and fig. 15: client-side user interface for theme-based effects content editing; and para [0073]: adjusting the duration of one or more video clips included in the foundational content; also para [0100]: the user can “drag-and-drop” the graphically represented start or end of a content item (e.g., a cue) to adjust the duration of the content item), and altering the video content item based at least in part on the third user input and without removing the visual customization (para [0100]: content modification can be performed on the foundational content even after a theme and/or theme-based effect has been applied, while the impact of the theme and/or theme-based effect is maintained).

receiving a fourth user input from the first user account to share the video content item on the social networking system (para [0018]: online system 140 is a social networking system; para [0063] and fig. 7: The content drafting system 150 repeats the steps 750 to 780/790 until the draft is published or deleted based on the input from the content provider, also para [0043]); and 
providing the video content item to a second user account based at least in part on the fourth user input (para [0018] and fig. 1: access content items provided by the online system 140 and/or the content provider 130 through users' client devices 110).
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the invention, to modify the teachings of Kumar in view of the above teachings of Svendsen in order to augment the content with thematic elements that impart a theme-related look, feel, or tone to one or more portions of content (Svendsen, para [0003]-[0005]).

Regarding claim 9, Kumar modified by Svendsen discloses the system of claim 8, and Svendsen further teaches wherein the visual customization comprises one or more of an augmented reality (AR) effect, a graphic interchange format (GIF), a sticker, or a text overlay (para [0017]: Example theme-based effects included in the theme can include visual overlays (e.g., animated or static images/graphics), text-based overlays (e.g., captions, titles, and lower thirds), transitions (e.g., visual or audio transitions between content portions)).
The motivation to combine the references is the same as per the rejection of claim 8.

Regarding claim 10, Kumar modified by Svendsen discloses the system of claim 8, and Kumar further discloses the operations further comprising: 

receiving a sixth user input to edit the draft; and providing the draft comprising the video content item and the visual customization for editing or sharing by the first user account (para [0063] and fig. 7: The content drafting system 150 may repeat the steps of 730 to 750 multiple times for additional changes made by the same or different users associated with the content creation, and the approver evaluates the draft to determine 770 whether the draft is ready for publishing).

Regarding claim 11, Kumar modified by Svendsen discloses the system of claim 10, wherein the sixth user input to edit the draft includes removing at least a portion of the visual customization (Kumar teaches the sixth user input to edit the draft as per the rejection of claim 10, but does not explicitly teach wherein the editing includes removing at least a portion of the visual customization; however, Svendsen teaches removing at least a portion of the visual customization (para [0017]: layers of theme-based effects can include visual overlays (e.g., animated or static images/graphics), text-based overlays; and para [0105]: The content layering interface 610 can include edit controls that enable a user to add, delete or modify one or more content layers).
The motivation to combine the references is the same as per the rejection of claim 8.

Regarding claim 12, Kumar modified by Svendsen discloses the system of claim 8, wherein the visual customization is one of multiple visual customizations supplied by the social networking system (Kumar teaches wherein the online system 140 is a social networking system, para [0018]; and Svendsen teaches, para [0017]: wherein the layers of theme-based effects can include visual overlays (e.g., animated or static images/graphics), and, para [0019]: an associated theme-based effects library engine and theme-based effects library datastore).
The motivation to combine the references is the same as per the rejection of claim 8.

Regarding claim 13, Kumar modified by Svendsen discloses the system of claim 8, and Svendsen further teaches wherein the visual customization is selected to appear for a portion of the first video clip that is less than an entirety of the first video clip (para [0014]-[0017]: The adjustment to the associated effect timeline can include a change in duration of the theme-based effect, wherein the theme-based effect can comprise an audio or visual effect configured to overlay the foundational content).
The motivation to combine the references is the same as per the rejection of claim 8.

Regarding claims 15-20, the computer-readable media of claims 15-20 is rejected along the same rationale as the system of claims 8-13, respectively.

Claims 7 and 14 rejected under 35 U.S.C. 103 as being unpatentable over Kumar in view of Svendsen, further in view of US 9992470 B1 to Hofmann.



Regarding claim 14, Kumar modified by Svendsen discloses the system of claim 8, and Kumar further teaches the operations further comprising: 
receiving a fifth user input to save the video content item as a draft prior to the fourth user input (para [0060]: The user interface includes a selection tool for the content provider 130 to turn on draft mode, which causes the content drafting system 150 to store 650 the draft and its associated draft fragments in a draft store; also para [0063] and fig. 7: The approver evaluates the draft to determine 770 whether the draft is ready for publishing).
Kumar modified by Svendsen fails to explicitly disclose receiving a sixth user input to select a thumbnail image of the draft; wherein the thumbnail image is at least one of a frame from the video content item or an image from a camera roll.
However, in the video editing art, Hofmann discloses receiving user input to select a thumbnail image of the draft; wherein the thumbnail image is at least one of a frame from the video content item or an image from a camera roll (col. 23 ln. 49-64 and fig. 11: a user of a mobile application records a set of segments of a video vignette and saves the pending video vignette as a draft. A set of previously recorded segments of the video vignette are represented by an ordered list of thumbnail images; also col. 19 ln. 29-63: the thumbnails may be selected for editing).
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the invention, to modify the teachings of modified Kumar further in view of the above 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN R SMITH whose telephone number is (571)270-1318. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Q Tran can be reached on (571) 272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.










/STEPHEN R SMITH/Examiner, Art Unit 2484

/THAI Q TRAN/Supervisory Patent Examiner, Art Unit 2484